DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: The recites, with the examiner’s proposed correction in bold: 
The OPD control system of Claim 7, wherein 
the deceleration prediction data describes whether the turn signal is [on] for an upcoming right turn or an upcoming left turn and the default braking profile is adjusted differently for an upcoming left turn and an upcoming right turn.  
Paragraph 0063 of the published specification (Naserian, US2022/0105925 A1) teaches a prediction based on “a turn signal activated by the driver”. Paragraph 0070 teaches the deceleration prediction module “receives detection of a turn signal being on”. For examination purposes, the claim will be interpreted as corrected above. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagita et al. (US2020/0298709 A1).

Regarding claim 1, Yanagita discloses:
A one-pedal driving (OPD) control system for a vehicle (see Fig. 1 and paragraph 0021), comprising: 
at least one sensor operable to provide sensor data indicative of an upcoming deceleration event (see Fig. 1, items 10 and 12 and paragraph 0023); 
a motor/generator operable to generate traction torque and regenerative braking torque for the vehicle (see paragraph 0020 for a vehicle with a motor. See paragraph 0031 for the vehicle having regenerative braking.); 
at least one processor in operable communication with the at least one sensor and the motor/generator, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to (see Fig. 1 for the controller 22 and paragraph 0034): 
receive accelerator pedal stroke data relating to an accelerator pedal (see Fig. 1 for an arrow going from the pedal depression amount sensor 18 to the controller 22, and Fig. 9, S200); 
determine that regenerative braking is to be applied based on the accelerator pedal stroke data (see paragraph 0031 and Fig. 2 for when the vehicle is in the “deceleration area,” which is a range of angles of pedal depression, then the vehicle will employ regenerative braking); 
predict an upcoming deceleration event based on the sensor data, thereby providing deceleration prediction data (in the present application, see paragraph 0054 for “deceleration prediction data” comprising a distance or time in which a braking action will need to take place, a required speed change and a distance over which that speed change must take place, etc. This could be based on detecting a stop sign or stop light, for example. With that in mind, see Yanagita paragraph 0055 and Fig. 4B. The system detects a vehicle in front of the host vehicle as well as the predicted stopping distance of the host vehicle based on the pedal position. If the system determines that this combination will result in a rear end collision a “correction of the deceleration is performed, and braking is performed at the deceleration after having been corrected”. The first step is to recognizing a vehicle in front of the host vehicle, as discussed in paragraph 0035. See also paragraph 0039 for predicting a host vehicle will stop over a stop line.); 
adjust a default braking profile based on the deceleration prediction data, wherein the braking profile relates braking torque and at least pedal stroke position (see Yanagita paragraph 0055 and Fig. 4B in which a “correction of the deceleration is performed.); 
generate a regenerative braking command based on the accelerator pedal stroke data and the adjusted braking profile (see paragraph 0055 for braking being performed “at the deceleration after having been corrected”); and 
output the regenerative braking command to the motor/generator (see paragraph 0055 and Fig. 9, S280).  


Regarding claim 2, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein 
the default braking profile relates at least accelerator pedal stroke position, vehicle speed and braking torque (see Fig. 4A. See also paragraph 0049 for the vehicle decelerating based on the driver’s operation of the common pedal 16. See paragraph 0054 for the speed of the vehicle, which is “slow” being related to the deceleration of the vehicle and the stopping position of the vehicle. See also Fig. 5).  

Regarding claim 3, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein the program instructions are configured to cause the at least one processor to:
determine whether an amount of liftoff of the accelerator pedal has reached a predetermined level based on the pedal stroke data (see Fig. 8, S100 and Fig. 9, S200); and 
when the predetermined level has been reached, determine a target stop position based on the sensor data (see Fig. 9, S220); 
set a deceleration trajectory to stop at the target position (see Fig. 9, S280 and S250); and 
generate the regenerative braking command based additionally on the deceleration trajectory (see paragraphs 0031 and 0032).  

Regarding claim 4, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein the program instructions are configured to cause the at least one processor to:
generate the regenerative braking command based on the accelerator pedal stroke data and the default braking profile when no upcoming deceleration is predicted (see paragraph 0032); and 
generate the regenerative braking command based on the accelerator pedal stroke data and the adjusted braking profile when upcoming deceleration is predicted (see Fig. 9, Yes out of S240 and S260-280); 
wherein the adjusted braking profile has a greater rate of change of braking torque per unit of accelerator pedal movement than the default braking profile (see and compare Figs. 4A and 4B and paragraphs 0054 and 0055).  

Regarding claim 5, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein the program instructions are configured to cause the at least one processor to:
reset to generating the regenerative braking command based on the accelerator pedal stroke data and the default braking profile after the accelerator pedal stroke data indicates that the accelerator pedal has 27P052748-US-NPreturned to a cruise or acceleration region or after the vehicle has stopped (see Fig. 9 and paragraphs 0103 and 104 for the vehicle stopping, which “ends the series of processes in Fig. 9.” This implies that the correction in S260 and S270 are ended. Furthermore, if this was not the case, the vehicle would essentially be stuck in a different deceleration amount, which does not make logical sense given the entire disclosure. See also Fig. 8 and paragraph 0093).

Regarding claim 6, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein the program instructions are configured to cause the at least one processor to:
detect a vehicle ahead potentially presenting an obstacle based on the sensor data, thereby providing obstacle detection data (see Fig. 4B and paragraph 0048 for identifying a “specific object” which in this example is a vehicle. See paragraphs 0023-0024 for the sensors 10 and 12 identifying vehicles, as well as traffic lights and stop lines, for example. See also paragraphs 0035-0036 and Fig. 4B for the sensors recognizing an inter-vehicle distance.); and 
predict the upcoming deceleration event based on the obstacle detection data (see paragraphs 0039 and 0055).  

Regarding claim 9, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein the program instructions are configured to cause the at least one processor to:
detect a stop event ahead based on the sensor data, thereby providing stop detection data (see Yanagita paragraph 0055 and Fig. 4B. The system detects a vehicle in front of the host vehicle. If the system determines that a rear end collision is possible, a “correction of the deceleration is performed, and braking is performed at the deceleration after having been corrected”. See also paragraph 0035. See also paragraph 0039 for predicting a host vehicle will stop over a stop line.); and 
predict the upcoming deceleration event based on the stop detection data (see Yanagita paragraph 0055 and Fig. 4B. The system detects a vehicle in front of the host vehicle. If the system determines that a rear end collision is possible, a “correction of the deceleration is performed, and braking is performed at the deceleration after having been corrected”. See also paragraph 0035. See also Fig. 3B and paragraph 0039 for predicting a host vehicle will stop over a stop line.).  

Regarding claim 10, Yanagita discloses the OPD control system of Claim 9.
Yanagita further discloses:
An OPD control system wherein 
the stop event is predicted based on 
sensor data from a map module, 
vehicle to vehicle sensor data, 
vehicle to infrastructure sensor data or 
based on sensor data from a vision system (see Fig. 1, items 10 and 12 and paragraph 0023).  

Regarding claim 11, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein the program instructions are configured to cause the at least one processor to: 
detect a traffic light ahead based on the sensor data, thereby providing traffic light detection data (see paragraph 0023; paragraph 0024, last sentence; and paragraph 0041, first sentence); and 
predict the upcoming deceleration event based on the traffic light detection data (see paragraphs 0035-0036, which are a continuation of paragraphs 0023 and 0024. See also paragraphs 0062-0064 for sensors detecting a traffic light then slowing the vehicle down automatically.).  

Regarding claim 12, Yanagita discloses the OPD control system of Claim 11.
Yanagita further discloses:
An OPD control system wherein 
the state of the traffic light is detected and wherein the default braking profile is adjusted differently depending on whether the traffic light is green or red (See also paragraphs 0062-0064 and 0066 for sensors detecting a red or yellow traffic light then slowing the vehicle down at a stop position set by the “second distance deriving unit 44”. See also Fig. 5 and Figs. 6A-6C.).  
 
Regarding claim 13, Yanagita teaches:
A vehicle providing one pedal driving (OPD) control capability (see Fig. 1 and paragraph 0021), comprising: 
at least one sensor operable to provide sensor data indicative of an upcoming deceleration event (see Fig. 1, items 10 and 12 and paragraph 0023); 
a motor/generator operable to generate traction torque and regenerative braking torque for the vehicle (see paragraph 0020 for a vehicle with a motor. See paragraph 0031 for the vehicle having regenerative braking.); 
an accelerator pedal (see paragraph 0004 for a “common pedal” receiving an “acceleration operation”. Therefore, the common pedal is an acceleration pedal. See also paragraphs 0033 and paragraph 0084 for a separate brake pedal. See also paragraph 0058 for the signal pedal function being “switchable between on and off”); 
at least one processor in operable communication with the at least one sensor, and the motor/generator, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to (see Fig. 1 for the controller 22 and paragraph 0034): 
receive accelerator pedal stroke data relating to an accelerator pedal (see Fig. 1 for an arrow going from the pedal depression amount sensor 18 to the controller 22, and Fig. 9, S200); 
determine that regenerative braking is to be applied based on the accelerator pedal stroke data (see paragraph 0031 and Fig. 2 for when the vehicle is in the “deceleration area,” which is a range of angles of pedal depression, then the vehicle will employ regenerative braking); 
predict an upcoming deceleration event based on the sensor data, thereby providing deceleration prediction data (in the present application, see paragraph 0054 for “deceleration prediction data” comprising a distance or time in which a braking action will need to take place, a required speed change and a distance over which that speed change must take place, etc. This could be based on detecting a stop sign or stop light, for example. With that in mind, see Yanagita paragraph 0055 and Fig. 4B. The system detects a vehicle in front of the host vehicle as well as the predicted stopping distance of the host vehicle based on the pedal position. If the system determines that this combination will result in a rear end collision a “correction of the deceleration is performed, and braking is performed at the deceleration after having been corrected”. The first step is to recognizing a vehicle in front of the host vehicle, as discussed in paragraph 0035. See also paragraph 0039 for predicting a host vehicle will stop over a stop line.); 
adjust a default braking profile based on the deceleration prediction data, wherein the braking profile relates braking torque and at least pedal stroke position (see Yanagita paragraph 0055 and Fig. 4B in which a “correction of the deceleration is performed.); 
generate a regenerative braking command based on the accelerator pedal stroke data and the adjusted braking profile (see paragraph 0055 for braking being performed “at the deceleration after having been corrected”); and 
output the regenerative braking command to the motor/generator (see paragraph 0055 and Fig. 9, S280).  

Regarding claim 14, Yanagita discloses the vehicle of Claim 13.
Yanagita further discloses
A vehicle wherein 
the vehicle comprises a brake pedal (see also paragraphs 0033 and paragraph 0084 for a separate brake pedal.).  

Regarding claim 15, Yanagita discloses the vehicle of Claim 13.
Yanagita further discloses:
A vehicle wherein 
the vehicle includes friction brakes (see paragraph 0031 for “mechanical brakes”) and wherein 
the program instructions are configured to cause the at least one processor to: generate a friction braking command and the regenerative braking command (see paragraph 0031).  

Regarding claim 16, Yanagita discloses the vehicle of Claim 13.
Yanagita further discloses:
A vehicle wherein the program instructions are configured to cause the at least one processor to: 
detect an obstacle ahead potentially presenting an obstacle based on the sensor data, thereby providing obstacle detection data (see Fig. 4B and paragraph 0048 for identifying a “specific object” which in this example is a vehicle. See paragraphs 0023-0024 for the sensors 10 and 12 identifying vehicles, as well as traffic lights and stop lines, for example. See also paragraphs 0035-0036 and Fig. 4B for the sensors recognizing an inter-vehicle distance.); and 
predict the upcoming deceleration event based on the obstacle detection data (see paragraphs 0039 and 0055).  

Regarding claim 17, Yanagita discloses the vehicle of Claim 16.
Yanagita further discloses:
A vehicle wherein  
the obstacle is a vehicle (see Fig. 4B and paragraphs 0048 and 0023-0024).  

Regarding claim 19, Yanagita discloses the OPD control system of Claim 1.
Yanagita further discloses:
An OPD control system wherein the program instructions are configured to cause the at least one processor to: 30P052748-US-NP 
detect a stop event ahead based on the sensor data, thereby providing stop detection data (see Yanagita paragraph 0055 and Fig. 4B. The system detects a vehicle in front of the host vehicle. If the system determines that a rear end collision is possible, a “correction of the deceleration is performed, and braking is performed at the deceleration after having been corrected”. See also paragraph 0035. See also paragraph 0039 for predicting a host vehicle will stop over a stop line.); and 
predict the upcoming deceleration event based on the stop detection data (see Yanagita paragraph 0055 and Fig. 4B. The system detects a vehicle in front of the host vehicle. If the system determines that a rear end collision is possible, a “correction of the deceleration is performed, and braking is performed at the deceleration after having been corrected”. See also paragraph 0035. See also Fig. 3B and paragraph 0039 for predicting a host vehicle will stop over a stop line.).  

Regarding claim 20, Yanagita discloses:
A method for one-pedal driving (OPD) control for a vehicle, comprising: 
receiving, via at least one processor, accelerator pedal stroke data relating to an accelerator pedal (see Fig. 9, step S200); 
determining, via the at least one processor, that regenerative braking is to be applied based on the accelerator pedal stroke data (see paragraph 0031 and Fig. 2 for when the vehicle is in the “deceleration area,” which is a range of angles of pedal depression, then the vehicle will employ regenerative braking); 
predicting, via the at least one processor, an upcoming deceleration event based on sensor data from a sensor system of the vehicle, thereby providing deceleration prediction data (see Yanagita paragraph 0055 and Fig. 4B. The system detects a vehicle in front of the host vehicle as well as the predicted stopping distance of the host vehicle based on the pedal position. If the system determines that this combination will result in a rear end collision a “correction of the deceleration is performed, and braking is performed at the deceleration after having been corrected”. The first step is to recognizing a vehicle in front of the host vehicle, as discussed in paragraph 0035. See also paragraph 0039 for predicting a host vehicle will stop over a stop line.); 
adjusting, via the at least one processor, a default braking profile based on the deceleration prediction data, wherein the braking profile relates braking torque and at least pedal stroke position (see Yanagita paragraph 0055 and Fig. 4B in which a “correction of the deceleration is performed.); 
generating, via the at least one processor, a regenerative braking command based on the accelerator pedal stroke data and the adjusted braking profile (see paragraph 0055 for braking being performed “at the deceleration after having been corrected”); and 
outputting, via the at least one processor, the regenerative braking command to a motor/generator of the vehicle (see paragraph 0055 and Fig. 9, S280).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita in view of Sugawara (US2018/0188735 A1).

Regarding claim 7, Yanagita teaches the OPD control system of Claim 1.
Yet Yanagita does not further teach:
An OPD control system wherein 
the sensor data includes feedback from a turn signal detector.  
However, Sugawara teaches:
An control system wherein 
the sensor data includes feedback from a turn signal detector (see paragraph 0027 for an autonomous vehicle whose controller receives input from a turn signal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yanagita, to add the additional features wherein the sensor data includes feedback from a turn signal detector, as taught by Sugawara. The motivation for doing so would be to allow the driver to signal a desire to a turn, as recognized by Sugawara  (see 0027). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 18, Yanagita discloses the vehicle of Claim 13.
Yet Yanagita does not further teach:
A vehicle wherein  
the sensor data includes feedback from a turn signal detector.  
However, Sugawara teaches:
A vehicle wherein  
the sensor data includes feedback from a turn signal detector (see paragraph 0027 for an autonomous vehicle whose controller receives input from a turn signal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yanagita, to add the additional features wherein a vehicle wherein the sensor data includes feedback from a turn signal detector, as taught by Sugawara. The motivation for doing so would be to allow the driver to signal a desire to a turn, as recognized by Sugawara  (see 0027). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita in view of Sugawara in further view of Tobias (WO2017/016716 A1).

Regarding claim 8, Yanagita and Sugawara teach the OPD control system of Claim 7.
Yet Yanagita does not further teach:
An OPD control system wherein 
the deceleration prediction data describes whether the turn signal is for an upcoming right turn or an upcoming left turn and the default braking profile is adjusted differently for an upcoming left turn and an upcoming right turn.  
However Tobias teaches:
An OPD control system wherein 
the deceleration prediction data describes whether the turn signal is for an upcoming right turn or an upcoming left turn and the default braking profile is adjusted differently for an upcoming left turn and an upcoming right turn (see page 3 of the attached translation for a vehicle whose recuperation brake adjusts the braking force depending on whether the “prospective trajectory of the vehicle has a right or left turn”. The left turn may require a slower speed than the right turn.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yanagita and Sugawara, to add the additional features wherein the deceleration prediction data describes whether the turn signal is for an upcoming right turn or an upcoming left turn and the default braking profile is adjusted differently for an upcoming left turn and an upcoming right turn, as taught by Tobias. The motivation for doing so would be to provide a “comfortable speed for the driver,” as recognized by Tobias  (see the middle of page 3). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita in view of Kim et al. (US2022/0009355 A1).

Regarding claim 15, Yanagita discloses the vehicle of Claim 13.
Yet Yanagita does not explicitly further disclose:
A vehicle wherein 
the vehicle includes friction brakes and wherein 
the program instructions are configured to cause the at least one processor to: generate a friction braking command and the regenerative braking command.  
However, Kim teaches:
A vehicle wherein 
the vehicle includes friction brakes (see paragraph 0047) and wherein 
the program instructions are configured to cause the at least one processor to: generate a friction braking command and the regenerative braking command (see paragraphs 0047, 0050, and 0006. See also Fig. 2 and paragraphs 0076 and 0079-0080).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Yanagita, to add the additional features wherein the vehicle includes friction brakes and wherein the program instructions are configured to cause the at least one processor to: generate a friction braking command and the regenerative braking command, as taught by Kim. The motivation for doing so would be to improve fuel economy, as recognized by Kim (see paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Yanagita strongly teaches toward it. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akella et al. (US2020/0117199 A1), in at least paragraph 0050 teaches a prediction system that predicts if a vehicle will perform “turns”. Once a prediction is made the “planning system” generates the appropriate “velocity profile” for the prediction. 
See paragraph 0020 for a velocity profile including a deceleration for a crosswalk. 
Plianos (DE 10 2018 215 973 A1)  teaches that a driver’s operation of a turn signal is received by a control system of the vehicle as an indication that a driver wants to turn. 
Kourous-Harrigan et al. (US2020/0365029 A1) teaches in paragraph 0074 a driver turn signal input being recognized by a computer of a vehicle. 
Zhou et al. (US2019/0366918 A1) teaches in at least paragraph 0056 an autonomous vehicle system that receives input from the turn signal. 
Bolger et al. (US2022/0080971 A1) teaches enabling and disabling a one-pedal driving mode and regenerative braking. 
Brandin (US2017/0349174 A1) teaches at least an ACC system in which the driver’s input of a lane change signal / turn signal confirms the automatic lane change decision. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665